Memorandum: Defendant was convicted of perjury in the second degree and of falsely reporting an incident in the third degree, based on statements she made to Department of Social Services officials that she never received her public assistance check. Defendant urges that the statements she made to a welfare fraud investigator during an interview, and an affidavit she signed swearing that she did not receive the check, should have been suppressed because her waiver of her Miranda rights was not knowing, intelligent and voluntary. We find that the record fully supports the conclusion of the hearing court that defendant made her statements in a noncustodial setting, although Miranda warnings were given, and that her statements were voluntary (People v Bentley, 106 AD2d 825, 826; People v Accavallo, 57 Misc 2d 264). (Appeal from judgment of Onondaga County Court, Burke, J. — perjury, second degree, and falsely reporting an incident, third degree.) Present — Dillon, P. J., Callahan, Doerr, Boomer and Schnepp, JJ.